Exhibit 10.5
 
Form of Continuing Security Agreement
 
Dated as of September 18, 2013
 
Grant of Security Interest. _____________ (whether one or more, the “Debtor”,
individually and collectively if more than one) grants to SMXE Lending, LLC, a
Delaware limited liability company, whose address is 2525 E. Camelback Road,
Suite 850, Phoenix, AZ 85016 (together with its successors and assigns, the
“Lender”) a continuing security interest in, pledges and assigns to the Lender
all of the Collateral (as hereinafter defined) owned by the Debtor, all of the
collateral in which the Debtor has rights or power to transfer rights and all
Collateral in which the Debtor later acquires ownership, other rights or rights
or power to transfer rights to secure the payment and performance of the
Liabilities.
 
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF SEPTEMBER
18, 2013, AMONG THE BORROWER, THE LENDER AND JPMORGAN CHASE BANK, N.A. (THE
“SENIOR SECURED PARTY”), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE
BORROWER AND ITS SUBSIDIARIES PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS
OF MAY 10, 2013, BETWEEN THE BORROWER AND SENIOR SECURED PARTY, AS SUCH CREDIT
AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, AND TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS
UNDER THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT, AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
Borrower. “Borrower” means SkyMall, LLC.
 
“Liabilities” means all obligations, indebtedness and liabilities of the
Borrower whether individual, joint and several, absolute or contingent, direct
or indirect, liquidated or unliquidated, now or hereafter existing in favor of
the Lender, including without limitation, all liabilities, all interest, costs
and fees arising under or from any note, open account, overdraft, endorsement,
surety agreement, guaranty, lease or acceptance, payable to the Lender, any
monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.
 
The term “Collateral” means all of the Debtor’s “accounts”; “chattel paper”;
“deposit accounts” and other payment obligations of financial institutions;
“documents”; “equipment”, including any documents and certificates of title
issued with respect to any of the equipment; “general intangibles” and any right
to a refund of taxes paid at any time to any governmental entity; “instruments”;
“inventory”, including any documents and certificates of title issued with
respect to any of the inventory; “investment property”; “financial assets”;
“letter of credit rights”; all as defined in the UCC, whether now owned or
hereafter acquired, whether now existing or hereafter arising, and wherever
located. In addition, the term “Collateral” includes all “proceeds”, “products”
and “supporting obligations” (as such terms are defined in the UCC) of the
Collateral, including but not limited to all stock rights, subscription rights,
dividends, stock dividends, stock splits, or liquidating dividends, and all
cash, accounts, chattel paper, “instruments,” “investment property,” “financial
assets,” and “general intangibles” (as such terms are defined in the UCC)
arising from the sale, rent, lease, casualty loss or other disposition of the
Collateral, and any Collateral returned to, repossessed by or stopped in transit
by the Debtor, and all insurance claims relating to any of the Collateral. The
term “Collateral” further includes all of the Debtor’s right, title and interest
in and to all books, records and data relating to the Collateral, regardless of
the form of media containing such information or data, and all software
necessary or desirable to use any of the Collateral or to access, retrieve, or
process any of such information or data.  Where the Collateral is in the
possession of the Lender or the Lender’s agent, the Debtor agrees to deliver to
the Lender any property that represents an increase in the Collateral or profits
or proceeds of the Collateral.
 
 
-1-

--------------------------------------------------------------------------------

 


The term “UCC” means the Uniform Commercial Code of Arizona, as in effect from
time to time.
 
Representations, Warranties and Covenants. The Debtor represents, warrants, and
covenants to the Lender that each of the following is true and will remain true
until termination of this agreement and payment in full of all Liabilities and
agrees with the Lender that:
 
1.  
At its own expense, it shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such deductibles and with
such companies as may be satisfactory to the Lender. Each insurance policy on
the Collateral shall contain a lender’s loss payable endorsement satisfactory to
the Lender and a prohibition against cancellation or amendment of the policy or
removal of the Lender as loss payee without at least thirty (30) days’ prior
written notice to the Lender. In all events, the amounts of such insurance
coverages on the Collateral shall be in such minimum amounts that the Debtor
will not be deemed a co-insurer. The policies on the Collateral, or certificates
evidencing them, shall, if the Lender so requests, be deposited with the Lender.

 
2.  
It shall permit the Lender, at the Debtor’s expense, to inspect and examine the
Collateral and to check and test the same as to quality, quantity, value, and
condition, and will provide any information that the Lender may reasonably
request and will permit the Lender or the Lender’s agents to inspect and copy
its books, records and data, at any time during normal business hours.

 
3.  
It shall maintain the Collateral in good repair; pay promptly when due all taxes
and assessments upon the Collateral or for the use or operation of the
Collateral; use the Collateral in accordance with law and in compliance with any
policy of insurance thereon; and exhibit the Collateral to the Lender on demand.

 
4.  
Until the Lender gives notice to the Debtor to the contrary or until the Debtor
is in default, it may use the funds collected in its business. Upon notice from
the Lender or upon default, the Debtor agrees that all sums of money it receives
on account of or in payment or settlement of the accounts, chattel paper,
certificated securities, negotiable certificates of deposit, documents, general
intangibles and instruments shall be held by it as trustee for the Lender
without commingling with any of the Debtor’s other funds, and shall immediately
be delivered to the Lender with endorsement to the Lender’s order of any check
or similar instrument. It is agreed that, at any time the Lender so elects, the
Lender shall be entitled, in its own name or in the name of the Debtor or
otherwise, but at the expense and cost of the Debtor, to collect, demand,
receive, sue for or compromise any and all accounts, chattel paper, certificated
securities, negotiable certificates of deposit, documents, general intangibles,
and instruments, and to give good and sufficient releases, to endorse any
checks, drafts or other orders for the payment of money payable to the Debtor
and, in the Lender’s discretion, to file any claims or take any action or
proceeding which the Lender may deem necessary or advisable. It is expressly
understood and agreed, however, that the Lender shall not be required or
obligated in any manner to make any demand or to make any inquiry as to the
nature or sufficiency of any payment received by it or to present or file any
claim or take any other action to collect or enforce the payment of any amounts
which may have been assigned to the Lender or to which the Lender may be
entitled at any time or times. All notices required in this paragraph will be
immediately effective when sent. Such notices need not be given prior to the
Lender’s taking action. The Debtor irrevocably appoints the Lender or the
Lender’s designee as the Debtor’s attorney-in-fact to do all things with
reference to the Collateral as provided for in this agreement including without
limitation (1) to sign the Debtor’s name on any invoice or bill of lading
relating to any Collateral, on assignments and verifications of account and on
notices to the Debtor’s customers, and (2) to do all things necessary to carry
out this agreement or to perform any of the Debtor’s obligations under this
agreement, (3) to notify the post office authorities to change the Debtor’s
mailing address to one designated by the Lender, and (4) to receive, open and
dispose of mail addressed to the Debtor. The Debtor ratifies and approves all
acts of the Lender as attorney-in-fact. This power of attorney appointment is
irrevocable, coupled with an interest, and shall survive the death or disability
of Debtor. The Lender shall not be liable for any act or omission, nor any error
of judgment or mistake of fact or law, but only for its gross negligence or
willful misconduct. This power being coupled with an interest is irrevocable
until all of the Liabilities have been fully satisfied. Immediately upon its
receipt of any Collateral evidenced by an agreement, “instrument,” “chattel
paper,” certificated “security” or “document” (as such terms are defined in the
UCC) (collectively, “Special Collateral”), it shall mark the Special Collateral
to show that it is subject to the Lender’s security interest, pledge and
assignment and shall deliver the original to the Lender together with
appropriate endorsements and other specific evidence of assignment or transfer
in form and substance satisfactory to the Lender.

 
 
-2-

--------------------------------------------------------------------------------

 
 
5.  
It will not, sell, lease, license or offer to sell, lease, license, grant as
security to anyone other than the Lender, or otherwise transfer the Collateral
or any rights in or to the Collateral, without the written consent of the
Lender, except for the sale of inventory in the ordinary course of business; or
change the location of the Collateral from the locations of the Collateral
disclosed to the Lender, without providing at least ten (10) days’ prior written
notice to the Lender.

 
6.  
Except for any financing statement in favor of Senior Secured Party, no
financing statement or similar record covering all or any part of the Collateral
or any proceeds is on file in any public office, unless the Lender has approved
that filing.

 
7.  
Without notice or demand and without affecting the Debtor’s obligations
hereunder, from time to time, the Lender is authorized to: (a) renew, modify,
compromise, rearrange, restate, consolidate, extend, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Liabilities
or any part thereof, including increasing or decreasing the rate of interest
thereon; (b) release, either in whole or in part, the Borrower, and release,
either in whole or in part, substitute or add any one or more sureties,
endorsers, or guarantors; (c) take and hold other collateral for the payment of
the Liabilities, and enforce, exchange, substitute, subordinate, impair, waive
or release any such collateral; (d) proceed against the Collateral or any other
collateral for the Liabilities and direct the order or manner of sale as the
Lender in its discretion may determine; (e) take any action against the
Borrower, the Collateral or any other collateral for the Liabilities, or any
other person liable for any of the Liabilities, and (f) apply any and all moneys
received by the Lender, or recoveries from the Collateral or any other
collateral for the Liabilities, in such order or manner as the Lender in its
discretion may determine, including but not limited to applying them against
obligations, indebtedness or liabilities which are not secured by this
agreement.

 
8.  
Its obligations hereunder shall not be released, diminished or affected by (a)
any act or omission of the Lender, (b) the voluntary or involuntary liquidation,
sale or other disposition of all or substantially all of the assets of the
Borrower, or any receivership, insolvency, bankruptcy, reorganization, or other
similar proceedings affecting the Borrower or any of its assets or any other
obligor on the Liabilities or that obligor’s assets, (c) any change in the
composition or structure of the Borrower or any other obligor on the
Liabilities, including a merger or consolidation with any other person or
entity, or (d) any payments made upon the Liabilities.

 
9.  
It expressly consents to any impairment of the Collateral or any other
collateral for the Liabilities, including, but not limited to, failure to
perfect a security interest in such collateral and any release, either in whole
or in part, of the Collateral or any other collateral for the Liabilities. Any
such impairment or release shall not affect the Debtor’s obligations hereunder.

 
10.  
It waives (a) to the extent not prohibited by applicable law, all rights and
benefits under any laws or statutes regarding sureties, as may be amended, (b)
any right the Debtor may have to receive notice of the following matters before
the Lender enforces any of its rights: (i) the Lender’s acceptance of this
agreement, (ii) incurrence or acquisition or material alteration of any
Liabilities, any credit that the Lender extends to the Borrower, (iii) the
Borrower’s default, (iv) any demand, diligence, presentment, dishonor and
protest, (v) any action that the Lender takes regarding the Borrower, anyone
else, any other collateral for the Liabilities, or any of the Liabilities, which
it might be entitled to by law or under any other agreement, (vi) any adverse
facts that would affect the Debtor’s risk (c) any right it may have to require
the Lender to proceed against the Borrower, any guarantor or other obligor on
the Liabilities, the Collateral or any other collateral for the Liabilities, or
pursue any remedy in the Lender’s power to pursue, or to exercise any right of
setoff, (d) any defense based on any claim that the Debtor’s obligations exceed
or are more burdensome than those of the Borrower, (e) the benefit of any
statute of limitations affecting the Debtor’s obligations hereunder or the
enforcement hereof, (f) any defense arising by reason of any disability or other
defense of the Borrower or by reason of the cessation from any cause whatsoever
(other than payment in full) of the obligation of the Borrower for the
Liabilities, (g) any defense based on or arising out of any defense that the
Borrower may have to the payment or performance of the Liabilities or any
portion thereof, (h) any defense based on or arising out of the Lender’s
negligent administration of the Liabilities, and (i) and agrees not to enforce
any rights of subrogation, contribution, reimbursement, exoneration or
indemnification that it may have against the Borrower, any person or entity
liable on the Liabilities, or the Collateral, until the Borrower and the Debtor
have fully performed all of their obligations to the Lender, even if those
obligations are not covered by this agreement. The Lender may waive or delay
enforcing any of its rights without losing them. Any waiver affects only the
specific terms and time period stated in the waiver.

 
 
-3-

--------------------------------------------------------------------------------

 


11.  
The Debtor has (a) without reliance on the Lender or any information received
from the Lender and based upon the records and information the Debtor deems
appropriate, made an independent investigation of the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances that may bear upon those transactions, the Borrower or the
obligations, liabilities and risks undertaken pursuant to this agreement; (b)
adequate means to obtain from the Borrower on a continuing basis information
concerning the Borrower and the Lender has no duty to provide any information
concerning the Borrower or other obligor on the Liabilities to the Debtor (c)
full and complete access to the Borrower and any and all records relating to any
Liabilities now or in the future owing by the Borrower; (d) not relied and will
not rely upon any representations or warranties of the Lender not embodied in
this agreement or any acts taken by the Lender prior to or after the execution
or other authentication and delivery of this agreement (including but not
limited to any review by the Lender of the business, assets, operations,
prospects and condition, financial or otherwise, of the Borrower); and (e)
determined that the Debtor will receive benefit, directly or indirectly, and has
or will receive fair and reasonably equivalent value, for the execution and
delivery of this agreement and the rights provided to the Lender. By entering
into this agreement, the Debtor does not intend: (i) to incur or believe that
the Debtor will incur debts that would be beyond the Debtor’s ability to pay as
those debts mature; or (ii) to hinder, delay or defraud any creditor of the
Debtor. The Debtor is neither engaged in nor about to engage in any business or
transaction for which the remaining assets of the Debtor are unreasonably small
in relation to the business or transaction, and any property remaining with the
Debtor after the execution or other authentication of this agreement is not
unreasonably small capital.

 
12.  
The Debtor agrees to fully cooperate with the Lender and not to delay, impede or
otherwise interfere with the efforts of the Lender to secure payment from the
assets which secure the Liabilities including actions, proceedings, motions,
orders, agreements or other matters relating to relief from automatic stay,
abandonment of property, use of cash collateral and sale of the Lender’s
collateral free and clear of all liens.

 
13.  
Its principal residence or chief executive office is at the address shown above.

 
14.  
Its name as it appears in this agreement is its exact name as it appears in its
organizational documents, as amended, including any trust documents; and it will
not without the Lender’s prior written consent, change its name, its business
organization, the jurisdiction under which it is formed or organized, or its
chief executive office, or any additional places of business.

 
15.  
The execution and delivery of this agreement and the performance of the
obligations it imposes do not violate any law, do not conflict with any
agreement by which it is bound, and do not require the consent or approval of
any governmental authority or any third party.

 
16.  
This agreement is a valid and binding agreement, enforceable according to its
terms.

 
17.  
It is duly organized, validly existing and in good standing under the laws of
the state where it is organized and in good standing in each state where it is
doing business; and the execution and delivery of this agreement and the
performance of the obligations it imposes (i) are within its powers and have
been duly authorized by all necessary action of its governing body; and (ii) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any agreement or document governing its affairs.

 
18.  
When the Collateral is located at, used in or attached to a facility leased by
the Debtor, the Debtor will, at the request of the Lender, obtain from the
lessor a consent to the granting of this security interest and a release or
subordination of the lessor’s interest in any of the Collateral, in form and
substance satisfactory to the Lender.

 
19.  
Without limiting any foregoing waiver, consent or agreement, the Debtor further
waives any and all benefits under Arizona Revised Statutes Section 12-1641
through 12-1646, inclusive, and Rule 17(f) of the Arizona Rules of Civil
Procedure, including any revision or replacement of such statutes or rules
hereafter enacted.

 
 
-4-

--------------------------------------------------------------------------------

 
 
Reinstatement. The Debtor agrees that to the extent any payment or transfer is
received by the Lender in connection with the Liabilities, and all or any part
of such payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be transferred or repaid by
the Lender or paid over to a trustee, receiver or any other person or entity,
whether under any bankruptcy act or otherwise (any of those payments or
transfers is hereinafter referred to as a “Preferential Payment”), then this
agreement shall continue to be effective or shall be reinstated, as the case may
be, even if all Liabilities have been paid in full, and whether or not the
Lender is in possession of this agreement or whether agreement has been marked
paid, cancelled, released or returned to the Borrower or the Debtor, and, to the
extent of the payment or repayment or other transfer by the Lender, the
Liabilities or part intended to be satisfied by the Preferential Payment shall
be revived and continued in full force and effect as if the Preferential Payment
had not been made. If this agreement must be reinstated, the Debtor agrees to
execute and deliver to the Lender any new security agreements and financing
statements, if necessary or if requested by the Lender, in form and substance
acceptable to the Lender, covering the Collateral. The obligations of the Debtor
under this section shall survive the termination of this agreement.
 
Remedies Regarding Collateral. The Lender shall have the right to require the
Debtor to assemble the Collateral and make it available to the Lender at a place
to be designated by the Lender which is reasonably convenient to both parties,
the right to take possession of the Collateral with or without demand and with
or without process of law, and the right to sell and dispose of it and
distribute the proceeds according to law. The Debtor agrees that upon default
the Lender may dispose of any of the Collateral in its then present condition,
that the Lender has no duty to repair or clean the Collateral prior to sale, and
that the disposal of the Collateral in its present condition or without repair
or clean-up shall not affect the commercial reasonableness of such sale or
disposition. The Lender’s compliance with any applicable state or federal law
requirements in connection with the disposition of the Collateral will not
adversely affect the commercial reasonableness of any sale of the Collateral.
The Lender may disclaim warranties of title, possession, quiet enjoyment, and
the like, and the Debtor agrees that any such action shall not affect the
commercial reasonableness of the sale. In connection with the right of the
Lender to take possession of the Collateral, the Lender may take possession of
any other items of property in or on the Collateral at the time of taking
possession, and hold them for the Debtor without liability on the part of the
Lender. The Debtor expressly agrees that the Lender may enter upon the premises
where the Collateral is believed to be located without any obligation of payment
to the Debtor, and that the Lender may, without cost, use any and all of the
Debtor’s “equipment” (as defined in the UCC) in the manufacturing or processing
of any “inventory” (as defined in the UCC) or in growing, raising, cultivating,
caring for, harvesting, loading and transporting of any of the Collateral that
constitutes “farm products” (as defined in the UCC). If there is any statutory
requirement for notice, that requirement shall be met if the Lender sends notice
to the Debtor at least ten (10) days prior to the date of sale, disposition or
other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable. Without limiting any other remedy, the Debtor is liable
for any deficiency remaining after disposition of the Collateral. The Lender is
authorized to cause all or any part of the Collateral to be transferred to or
registered in its name or in the name of any other person or business entity,
with or without designating the capacity of that nominee. At its option the
Lender may, but shall be under no duty or obligation to, discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral, pay for insurance on the Collateral, and pay for the maintenance and
preservation of the Collateral, and the Debtor agrees to reimburse the Lender on
demand for any such payment made or expense incurred by the Lender with interest
at the highest rate at which interest may accrue under any of the instruments
evidencing the Liabilities. The Debtor authorizes the Lender to endorse on the
Debtor’s behalf and to negotiate drafts reflecting proceeds of insurance of the
Collateral, provided that the Lender shall remit to the Debtor such surplus, if
any, as remains after the proceeds have been applied, at the Lender’s option, to
the satisfaction of all of the Liabilities (in such order of application as the
Lender may elect) or to the establishment of a cash collateral account for the
Liabilities. The Lender shall have the right now, and at any time in the future
in its sole and absolute discretion, without notice to the Debtor to (a)
prepare, file and sign the Debtor’s name on any proof of claim in bankruptcy or
similar document against any owner of the Collateral and (b) prepare, file and
sign the Debtor’s name on any notice of lien, assignment or satisfaction of lien
or similar document in connection with the Collateral.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Miscellaneous. A carbon, photographic or other reproduction of this agreement is
sufficient as, and can be filed as, a financing statement or similar record. The
Debtor authorizes the Lender to file one or more financing statements or similar
records covering the Collateral or such lesser amount of assets as the Lender
may determine, or the Lender may, at its option, file financing statements or
similar records containing any collateral description which reasonably describes
the Collateral, and the Debtor will pay the cost of filing them in all public
offices where filing is deemed by the Lender to be necessary or desirable. In
addition, the Debtor shall execute and deliver, or cause to be executed and
delivered, such other documents as the Lender may from time to time request to
perfect or to further evidence the pledge, security interest and assignment
created in the Collateral by this agreement. If any provision of this agreement
cannot be enforced, the remaining portions of this agreement shall continue in
effect. No delay on the part of the Lender in the exercise of any right or
remedy waives that right or remedy, no single or partial exercise by the Lender
of any right or remedy precludes any other exercise of it or the exercise of any
other right or remedy, and no waiver or indulgence by the Lender of any default
is effective unless it is in writing and signed by the Lender, nor does a waiver
on one occasion waive that right on any future occasion. All obligations of the
Debtor set forth in this agreement shall bind the Debtor’s heirs, executors,
administrators, successors and assigns. The provisions of this agreement are
severable, and if any one or more of the provisions of this agreement are held
to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired; and the invalidity, illegality or unenforceability in one
jurisdiction shall not affect the validity, legality or enforceability of such
provision(s) in any other jurisdiction. Time is of the essence under this
agreement and in the performance of every term, covenant and obligation
contained herein.
 
Indemnification. The Debtor agrees to indemnify, defend and hold the Lender, its
parent companies, subsidiaries, affiliates, their respective successors and
assigns and each of their respective shareholders, directors, officers,
employees and agents (collectively the “Indemnified Persons”) harmless from and
against any and all loss, liability, obligation, damage, penalty, judgment,
claim, deficiency, expense, interest, penalties, attorneys’ fees (including the
fees and expenses of attorneys engaged by the Indemnified Person at the
Indemnified Person’s reasonable discretion) and amounts paid in settlement
(“Claims”) to which any Indemnified Person may become subject arising out of or
relating to this agreement or the Collateral, except to the limited extent that
the Claims are proximately caused by the Indemnified Person’s gross negligence
or willful misconduct. The indemnification provided for in this paragraph shall
survive the termination of this agreement and shall not be affected by the
presence, absence or amount of or the payment or nonpayment of any claim under,
any insurance.
 
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts), and to the extent applicable, federal law, except to the
extent that the laws regarding the perfection and priority of security interests
of the state(s) in which either the Debtor or any property securing the
Liabilities is located, are applicable. The Debtor agrees that any legal action
or proceeding with respect to any of its obligations under this agreement may be
brought by the Lender in any state or federal court located in the State of
Arizona, as the Lender in its sole discretion may elect. By the execution and
delivery of this agreement, the Debtor submits to and accepts, for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Debtor waives any claim that the State of
Arizona is not a convenient forum or the proper venue for any such suit, action
or proceeding.
 
WAIVER OF SPECIAL DAMAGES. THE DEBTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE DEBTOR
AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN OR
AMONG THE DEBTOR AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.
 
Debtor:


_____________________


By:                                                                

Printed Name Title

Date Signed: